Citation Nr: 1701571	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for PTSD for the period of appeal prior to April 12, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969, including service in Vietnam.  His decorations include a Navy Achievement Medal with a Combat "V" and a Vietnam Service Medal with Bronze Star and Fleet Marine Force (FMF) Combat Insignia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued a 30 percent disability rating for PTSD.  

In April 2015, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

The Board remanded the PTSD issue for further development in June 2015.  The AOJ was instructed to obtain a medical opinion on the severity of the Veteran's PTSD and obtain updated treatment records.  The Veteran had a VA PTSD examination in October 2015, VA treatment reports have been associated with the claims file, and private treatment reports have been associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives with regard to the increased ratings for PTSD and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2015, the RO increased the rating for PTSD to 50 percent effective November 3, 2011, and to 100 percent from April 12, 2015.  The portion of the decision granting a 100 percent rating represents a full grant of benefits; however, the portion of the decision granting a 50 percent rating constitutes only a partial grant of the benefits sought on appeal.  The period of appeal prior to April 12, 2015 therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Finally, in the October 2015 VA PTSD examination, the Veteran alleged he had not worked since August 2015 and doubted that he would work in the future.  Entitlement to total disability evaluation based on individual unemployability is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the period of appeal prior to April 12, 2015, the Veteran's PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, and was not productive of total occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the period of appeal prior to April 12, 2015, the criteria for the assignment of a disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in February 2012, prior to the adjudication of the claim for an increased rating for PTSD.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim for an increased rating for PTSD.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board considering the claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim for an increased rating for PTSD, and the duty to assist requirements have been satisfied with respect to this claim.  All available VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in March 2012 and October 2015 to obtain medical evidence regarding the severity of the PTSD.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the functional, social, occupational effects of the disability.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for an increased rating for PTSD.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board on or after August 19, 2014.  Therefore, the new version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating for PTSD - Prior to April 12, 2015

The Veteran contends that his symptoms are worse than the rating reflects, including the inability to have any type of social relationship or activity, increasing discomfort around his former coworkers, increasing difficulty with short term memory, having impaired judgment and a "semi guardian" who manages his finances and medical treatments, very depressed mood, and chronic sleep impairment including some violent nightmares.  He asserts that twice within the year prior to his increased rating claim (filed in November 2011), he became completely disoriented, had no idea where he was, and required police assistance.  The Veteran states that he had a history of suicidality.  See the November 2011 statement; February 2013 VA Form 9.

The Board finds that for the entire period on appeal (prior to April 12, 2015), the evidence is in equipoise on whether the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411.  The evidence does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  

Private treatment records indicate that the Veteran had regular mental health treatment appointments with Dr. P.A. throughout the period of appeal.  In October, November, and December 2011, the Veteran discussed his increasing difficulty with interacting with others at work and isolating himself (noting that he decompensated several times in the past at different places of employment) and his difficulty concentrating that affected his daily activities.  Dr. P.A. noted in December that the Veteran had begun taking medication for sleep, but that he still had dreams and flashbacks.  The Veteran also indicated that he under-reported symptoms to his other doctors.

VA treatment records indicate that the Veteran also had regular VA mental health treatment during the period on appeal.  He attended a PTSD group throughout the period of appeal and was seen by a VA psychiatrist, Dr. P.M.  In October 2011, the Veteran reported having nightmares a couple times a week, waking up in sweat at times, which were not as intense as they were in the past.  He denied having thoughts of self-harm or harming others.  His GAF score was 70, and his VA-prescribed medication included clonazepam and sertraline.  In November 2011, the Veteran reported that he had a significant nightmare in which he awoke sitting in his living room and discovered that his bedroom contained torn bed sheets, blankets off the bed, and a knocked over dresser and items on the nightstand.  He also stated that he had recently become aware that he was minimizing symptoms to his psychiatrist, and that the months of November, December, and January caused increased anxiety and PTSD symptoms because they were the anniversaries of his combat experiences.  In December, the Veteran reported that he had experienced a flashback in Walmart, during which he had shortness of breath, increased heart rate, and disorientation, and felt exhausted for the remainder of the day.  

In January 2012, the Veteran was started on Risperdal in addition to the clonazepam and sertraline.  His GAF score was still noted to be 70.  In February, carbamazepine (Tegretol) was added to his medications.  In March, the Veteran reported that his nightmares and flashbacks had decreased in intensity since he started taking Tegretol, although he continued to have them and continued to wake up with a headache after having an "intense nightmare."  He also reported that he reduced the number of hours he worked at the funeral home to 10 hours per week because of PTSD symptoms that occurred during the funerals that had a large number of people in attendance.  In June, the Veteran reported having a flashback, after which he found himself parked at a local library next to a police officer.  He spoke with the police officer for a while, which calmed him down, and then he drove home.  The Veteran stated that this was the most intense flashback that he had experienced.  His GAF score continued to be a 70.  In September, the Veteran asserted that he was experiencing an increase in anxiety, depression, and PTSD symptoms for the last month, including more frequent nightmares, more low mood, decreased motivation, and lack of self-esteem in daily activities.  He denied suicidal or homicidal ideations.  In November, the Veteran indicated that he was still having problems in crowded situations, but he was walking and had been in touch with his son.  He also stated that he was experiencing flashbacks "even in the morning times."  Dr. P.M. increased the Veteran's Risperdal, and noted that the Veteran "has not been doing well."  The Veteran's GAF score was assessed at 50.  

The Veteran had 14 appointments with Dr. P.A. in 2012, occurring approximately once per month.  In January, the Veteran was noted to be on a few new medications.  His mental status was within normal limits and there were no suicidal or homicidal ideations.  In March, the Veteran reported intermittent episodes of increased depression and anxiety, including flashbacks, that occurred weekly to several times per week.  In April, the Veteran was still having flashbacks and nightmares, but less so with medication.  He noted that that he had been working a lot and expected to get a bonus.  In May, the Veteran indicated that he was not doing well, as he was worried about his son, recently had spinal surgery, and his wife filed for divorce.  In two June appointments, the Veteran's mental status was within normal limits.  In two July appointments, he was noted to be anxious and depressed.  In October and November, his mental status was within normal limits and he was depressed but improving.  Dr. P.A. discussed with the Veteran his symptoms of generalized anxiety and depression,  In December, the Veteran had increased depression, dreams, and flashbacks.

In March 2012, the Veteran had a VA PTSD examination.  He reported that he lived alone in an apartment and was able to drive, but sometimes had flashbacks behind the wheel and had recently caused a car accident.  He stated that his housekeeping was often neglected and he usually bought fast food instead of cooking meals.  He went to the grocery store at 1:00 am to avoid other people, attended church on a regular basis, and visited his son in Missouri.  The Veteran had a voluntary guardian who managed his finances.  He indicated that he quit a full-time job in December 2010 because he was too irritable and impatient, and had a part-time job for a funeral parlor (working about 10 hours per week).  His diagnoses included PTSD, major depressive disorder, and Cluster B personality traits, and medications included carbamazepine, risperidone, sertraline, and clonazepam.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He concluded that the PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner assigned a GAF score of 52.  He noted that he did not doubt that the Veteran felt uncomfortable in a number of situations around people, including at his former job, and that it appeared that the Veteran was fairly isolated, but that was not the same as being unable to continue in said job.  The examiner asserted that he thought the impairment due to the Veteran's PTSD was about the same as at the time of his last examination (in May 2009).

Treatment reports from Dr. P.A. indicate that the Veteran was seen 12 times in 2013 for mental health appointments.  In January, the Veteran reported having a lot of flashbacks in the last few weeks.  In February, he reported that he was afraid to have flashbacks because he had previously left his home and became disoriented.  Dr. P.A. noted that the Veteran's sleep disorder continued to be problematic.  In May, the Veteran was noted to be having a down day and did not feel motivated to do things.  The Veteran's continued nightmares and flashbacks were noted throughout the year.  He was also consistently noted to be cognitively within normal limits.

The Veteran also continued to attend a VA PTSD group and was followed by VA psychiatry throughout 2013.  In February, his GAF score remained at 50.  In April, the Veteran reported that he had been having a fear of going to sleep for a week.  In July, he reported functioning better at work and denied any significant depressive symptoms and suicidal or homicidal ideation.  His GAF score was 60.  In September, the Veteran stated that his nightmares and flashbacks had been less frequent and less intense due to his medication.  In November, his GAF was at 50 again.

In 2014, the Veteran continued his monthly mental health appointments with Dr. P.A.  In January, he was noted to have an increase in terror dreams and flashbacks; in March, he reported bouts of depression that lasted 15-60 minutes; in June 2014, his GAF score was 65; and in December, he reported having issues with impaired sleep and being paranoid about work.  He was consistently noted to be cognitively within normal limits.  

VA treatment records indicate that in January 2014, the Veteran's GAF score was noted as being 60.  He complained of insomnia and mood changes, noting that his symptoms were still present but were less intense.  In April, he reported having a bad flashback a couple weeks prior.  In November, he stated that he had no change in flashbacks.

In January 2015, the Veteran's mood noted as stable in a VA treatment record.  He had recently seen his son and had a good time.  In March 2015, the Veteran reported to Dr. P.A. that he had been having more panic attacks at home.  He was noted to be cognitively variable in April and May 2015 appointments.  In April 2015, the Veteran reported to VA that his flashbacks had increased in the past two months, and that his nightmares had gotten worse.  His Risperdal was increased.  

The Veteran testified in an April 2015 Board hearing that the frequency and severity of his flashbacks and nightmares (or "terror dreams") had increased, occurring approximately 13-15 times per week.  He stated that during a flashback, he had no awareness of anything around him except what was happening in the flashback and everything looked like Vietnam.  After a flashback ended, he experienced confusion and then a bad headache and exhaustion.  The Veteran stated that at his last VA examination, the flashbacks were not as severe and that his medication had been increased by VA only 2-3 days prior to the hearing due to his worsening symptoms.  With regard to his sleep disturbances, the Veteran asserted he had nightmares or terror dreams up to 20 times per week, mostly involving four separate incidents that occurred in Vietnam.  The Veteran stated that during these dreams, he inflicted damage on his bedroom - he throws things, knocks over lamps, moves a dresser, and pulls everything out of his closet.  He also stated that he had to block his front door so that he did not leave his apartment, and that he woke up soaking wet, confused, and smelling things he associated with Vietnam (gunpowder, blood, the jungle foliage).  The Veteran testified he recently called his boss at 2:00 am in his sleep, which he had never done before.  He also testified that he did not leave his apartment except to get groceries at 1:00 am, and to go to church (where he stays in the vestibule because he cannot be around other people), the bank, and work.  He said that all of these activities could cause him to experience a panic attack, become extremely scared, and/or become irritated.  He stated that he had not experienced problems at his work at a funeral home until the last 2-3 weeks when he started having panic attacks.  Other newer symptoms included increasing severity of road rage, especially regarding stoplights when the Veteran could not move, spending more time sitting up in the dark in his apartment, and forgetting or not understanding simple tasks.  The Veteran noted that for the last 1.5-2 years, he had noticed an increasing difficulty retaining material he read, doing basic math, remembering where thing are located, and being paranoid that someone is going to attack him.  He stated that four times in the past year he forgot his granddaughter's name.  

The Veteran also submitted a log of his flashbacks, dreams, and panic attack in April 2015.  In a 45-day period between March and April, he documented having approximately 34 flashbacks, 29 nightmares, and 11 panic attacks.

In addition, Dr. P.A. submitted a statement in April 2015.  He asserted that the Veteran had been under his care since April 2004 for PTSD, generalized anxiety disorder, and depressive disorder.  Dr. P.A. indicated that the Veteran's symptoms of PTSD for the last year included frequent, recurrent, and intrusive distressing recollection of a number of combat actions that he experienced in Vietnam; nightmares related to those events; and dissociative flashback episodes.  He stated that the Veteran experienced minor flashbacks several times per month, with episodes of extended duration occurring approximately monthly.  During the most severe episodes, the Veteran was entirely unaware of his surroundings and in the past left his apartment, apparently searching for wounded Marines.  The veteran also avoided thoughts, feelings, conversations, activities, and places associated with his traumas.  Dr. P.A. noted that the Veteran had markedly diminished interest and participation in significant activities; he was employed part-time but had essentially no other activities.  Other symptoms included increased arousal including difficulty falling and staying asleep, irritability (including a recent outburst at his doctor), difficulty concentrating, consistent hypervigilance, and exaggerated startle response.  His symptoms waked and waned, but only to a modest degree, even with closely monitored medication and ongoing individual and group therapy.  Dr. P.A. opined that the Veteran had occupational and social impairment that consistently decreased his work efficiency and resulted in frequent periods of inability to perform any occupational tasks.  The Veteran also demonstrated consistent failure to complete routine self-care tasks, including basic hygiene, and had a depressed mood and consistent anxiety.  He had mild-to-moderate memory loss, difficulty understanding detailed or complex directions, and profound difficulty in establishing social relationships.

The Board finds that the evidence shows that for the period of appeal prior to April 12, 2015, the Veteran's PTSD manifested by symptoms including flashbacks, nightmares, and panic attacks that occurred more than once per week, as well as anxiety, depression, and difficulty establishing and maintaining effective work and social relationships.  The range of GAF scores assigned were between 50 and 70, indicating that the Veteran's occupational and social impairment varied  between mild symptoms and major impairment in several areas.  See DSM-IV.  The evidence of record also shows that the Veteran was assessed as having somewhat conflicting levels of impairment.  For instance, the March 2012 VA examiner opined that the Veteran's the PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, which would warrant a 30 percent rating.  However, the examiner also assigned a GAF score of 52, which is indicative of moderate symptoms that are closer to serious symptoms than mild symptoms.  In addition, the Veteran also reported somewhat inconsistent statements - he told VA in March 2012 that he had reduced his hours at work to 10 per week due to his PTSD symptoms, but told Dr. P.A. in April 2012 that he had been working a lot and expected to get a bonus.  Nevertheless, affording the Veteran the benefit of the doubt, the Veteran's impairment warrants a 70 percent disability rating for the period prior to April 12, 2015.

Thus, the Board also finds that for the period prior to April 12, 2015, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected PTSD.  The evidence establishes that the Veteran's PTSD did not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or disorientation to time or place.  38 C.F.R. § 4.130.  The Veteran did report symptoms of disorientation during his worst flashbacks, intermittent inability to perform activities of daily living, and forgetting his granddaughter's name four times, but those symptoms were not demonstrated to be so frequent and disabling as to result in total occupational and social impairment during the period of appeal prior to April 12, 2015.  See Mauerhan v. Principi, at 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retained some occupational functioning and completed activities of daily living, including attending church and having at least limited relationships with his son and grandchildren.  He was also consistently noted as being cognitively within normal limits, and the Board also finds it significant that the Veteran did not require inpatient hospitalization or domiciliary care for treatment of his symptoms during this period of appeal.  As such, the Board finds that the Veteran has not had such a symptom with such frequency and severity to result in total occupational and social impairment during the period on appeal.  See Mauerhan v. Principi, 16 Vet. App. 436   (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

Accordingly, for the period on appeal prior to April 12, 2015, the Board finds that the Veteran's symptoms of PTSD warranted a 70 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period of appeal.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  Considering the lay and medical evidence, the Veteran's PTSD has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The Veteran's symptoms, flashbacks, nightmares, and panic attacks that occurred more than once per week, as well as anxiety, depression, and difficulty establishing and maintaining effective work and social relationships, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal prior to April 12, 2015, a rating of 70 percent for PTSD is granted.


REMAND

The evidence of record raises a claim of entitlement to a TDIU.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU, the Board must remand for such action.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009).  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2.  After all available evidence has been associated with
 the record, determine whether further development is warranted and take any additional development as deemed necessary.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


